                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8                                  UNITED STATES DISTRICT COURT
                   9                              EASTERN DISTRICT OF CALIFORNIA
                  10

                  11 MERYL POMPONIO,                                   Case No. 2:19-cv-02581-KJM-DB

                  12                     Plaintiff,                    ORDER GRANTING SECOND
                                                                       STIPULATION TO EXTEND TIME FOR
                  13          v.                                       DEFENDANT HOBBY LOBBY STORES,
                                                                       INC.’S TO RESPOND TO PLAINTIFF’S
                  14 HOBBY LOBBY STORES, INC., as an entity            COMPLAINT
                     and doing business as “Hobby Lobby Store #
                  15 552”, PIER 1 IMPORTS (U.S.), INC., as an          Complaint Filed:     December 21, 2019
                     entity and doing business as “Pier 1 Store #      Service Date:        December 30, 2019
                  16 1628”, PETCO ANIMAL SUPPLIES, INC.,               Response Date:       February 18, 2020
                     as an entity and doing business as “Petco Store   New Date:            March 19, 2020
                  17 # 371”, POINT WEST REAL ESTATE
                     INVESTORS, L.P., and DOES 1-50,                   Trial Date:        None
                  18 inclusive,                                        District Judge:    Hon. Kimberly J. Mueller
                                                                       Courtroom:         3, 15th Fl., Sacramento
                  19                   Defendants.

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                                  Case No. 2:19-cv-02581-KJM-DB
                          ORDER GRANTING SECOND STIPULATION TO EXTEND TIME FOR DEFENDANT HOBBY LOBBY
Proposed Order                         STORES, INC.’S TO RESPOND TO PLAINTIFF’S COMPLAINT
Granting Second
                   1         In light of the parties’ Second Stipulation to Extend Time for Defendant Hobby Lobby
                   2 Stores, Inc.’s to Respond to Plaintiff’s Complaint, and good cause appearing, the Court hereby

                   3 grants the parties’ stipulation and ORDERS that defendant Hobby Lobby Stores, Inc. shall have

                   4 until March 19, 2020 to respond to plaintiff Meryl Pomponio’s Complaint.

                   5

                   6         IT IS SO ORDERED.
                   7

                   8 Dated: February 19, 2020.

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                1                 Case No. 2:19-cv-02581-KJM-DB
                          ORDER GRANTING SECOND STIPULATION TO EXTEND TIME FOR DEFENDANT HOBBY LOBBY
Proposed Order                         STORES, INC.’S TO RESPOND TO PLAINTIFF’S COMPLAINT
Granting Second
